PER CURIAM: *
Adan Vega-Salazar pleaded guilty to one count of importing 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), 960(b)(2); and 18 U.S.C. § 2. His written judgment, however, describes the nature of his offense as “[i]mporting 500 *361kilograms or more” of cocaine. (Emphasis added.)
For his sole issue on appeal, Vega-Salazar requests his judgment be corrected. As the Government concedes, the judgment contains a non-harmless clerical error.
Accordingly, we affirm and remand to the district court for correction of the clerical error. See Fed. R. Crim. P. 36; United States v. Powell, 364 F.3d 362, 371-72 (5th Cir. 2003); United States v. Sapp, 439 F.2d 817, 821 (5th Cir. 1971).
AFFIRMED and REMANDED with instruction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.